United States Court of Appeals
                        For the First Circuit

No. 07-1167

                              LIU LIE TJONG,

                                 Petitioner,

                                     v.

                MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                                Respondent.



                              ERRATA SHEET

     The opinion of this Court issued on November 29, 2007, is
amended as follows:

      On page one, at the top, insert "Not For Publication in West's
Federal Reporter"